DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 05-27-21.
Claims 1 and 3 are amended.
Claims 2, 4-6 and 8 are canceled.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US20120132458), in view of Kondo (US20110244636).
Re Claim 1, Sekine show and disclose
A printed wiring board comprising: 
a plurality of layers of a wiring base body (48s, fig. 7), 

a conductive post (conductive via 45 with pad 43, fig. 7 and 7B) embedded in the insulating resin film that penetrates the insulating resin film from the first main surface to the second main surface; and 
a wiring (middle 43 on lower surface of 42, fig, 7B) (1) embedded in the insulating resin film (fig, 7B), (2) extending in a direction parallel to the second main surface (fig. 7B), and (3) exposed to the second main surface (fig. 7B),
wherein the insulating resin film has a multi-layer structure including a first layer (46, fig. 7and 7B) with the first main surface and a second layer (42, fig. 7 and 7B) with the second main surface, 
the wiring being embedded in the second layer and not being embedded in the first layer (fig. 7B), 
the first layer and the second layer are arranged alternately (fig. 7 and 7B),
a melting point of a constituent material of the first layer is lower than a melting point of a constituent material of the second layer (The temperature at which the uncured thermosetting resin film 46 is thermally cured and is set lower than the melting point of the thermoplastic resin film 42,  [0056]),
the conductive post has a wiring portion (43 at lower surface of 42, fig. 7 and 7B) exposed to the second main surface and embedded in the second layer (fig. 7B),

a main body portion extending from the wiring portion to the first main surface through the second layer and the first layer, and the main body portion has a monolithic composition (the only difference is a wiring pad between two connecting vias 45 of Sekine, and two connecting vias in two insolating layers are connected directly as one piece without a wiring pad in between of the application).
Kondo teaches a device wherein
a main body portion (of the via through insulation layers 22a and 21b, fig, 1) extending from the wiring portion to the first main surface through the second layer (22a) and the first layer (21a), and the main body portion has a monolithic composition (fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art to use the via through two insulation layers without a wiring pad in between as taught by Kondo in the electronic device of Sekine, in order to have variety design choice of the via through two insulating layers with or without a wiring pad in between for the electronic device; and since using a via with or without a wiring pad in between is similar and would perform the same function for connection through insulating layers, and both are well-known and common in the art.
Re Claim 3, Sekine and Kondo disclose
The printed wiring board according to claim 1, wherein the wiring portion and the main body portion of the conductive post are constituted through plating (a hole with the external connection electrode 35 used as the bottom surface is 
Re Claim 7, Sekine show and disclose
The printed wiring board according to claim 1, wherein both the first main surface and the second main surface of the insulating resin film are flat all over the insulating resin film (fig. 7 and 7B).
Re Claim 9, Sekine and Kondo disclose
The printed wiring board according to claim 1, wherein a cross-sectional shape of the main body portion of the conductive post (of the via through layers 22a and 21b, fig. 1 of Kondo) is even in a thickness direction of the insulating resin film.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848